DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, 9-10, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US Publication 2015/0035920) in view of Hori (US Patent 8,292,419), and further in view of Sasaki et al. (US Publication 2013/0044153; hereinafter Sasaki_2).
With regards to claim 1, Sasaki teaches a printing device (FIG. 1) comprising: 
a transport unit (15) configured to transport a medium in a transport direction ([0027]); 
(4) configured to perform printing on the medium transported by the transport unit ([0028]; FIG. 1); 
a guide unit (including 6) including a guide surface (6) that guides the medium on which printing has been performed ([0034], FIG. 1-2), the guide surface being formed to be increasingly directed vertically downward while advancing in the transport direction (FIG. 1 shows guide surface 6 guides the sheet in an increasingly downward direction); and
a heating unit (7) configured to heat, without contact with the medium, a part of the medium, the part being on the guide surface ([0031, 0034]; FIG. 3).
However, Sasaki is silent regarding a printing device comprising: a vibration unit configured to cause the guide surface to vibrate; and a control unit configured to cause the guide surface to vibrate when the detector detects the floating of the medium.
Hori teaches a printing device comprising: a vibration unit (ultrasonic vibration type of oscillating device) configured to cause the guide surface to vibrate (col. 14, lines 56-60); and a control unit configured to cause the guide surface to vibrate (col. 14, lines 49-60).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the vibration unit as taught by Hori to the guide unit (including 6) of Sasaki to achieve stable drying properties (col. 14, lines 42-60; Hori).  Thus, the combination of Sasaki, Sasaki_2, and Hori would teach a control unit configured to cause the guide surface to vibrate (because Hori teaches causing vibration to the conveyance guide during heating can lead to more stable drying properties (col. 14, lines 49-60; Hori), it would be obvious to additionally combine the teaching to the heating step of Sasaki ([0031, 0034]; FIG. 3).However, Sasaki as combined with Hori, is silent regarding (italicized portion highlights features not taught) the printing device comprising: a detector coupled to the heating unit and configured to detect floating of the medium, on which printing has been performed, from the guide surface; and a control unit configured to cause the guide surface to vibrate when the detector detects the floating of the medium.
(70) coupled to a heating unit and configured to detect floating of the medium ([0085], the detector is electrically coupled to the heating unit via the control unit 80; it is additionally noted that since the all of the element within the printing device is coupled to one another via an inherent frame or body member).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the detector (and control method for the heating unit and transport unit, [0073]) as taught by Sasaki_2 to the heating unit of Sasaki, as combined with Hori,  to provide sufficient heat to the medium even when the medium is floating ([0073]; Sasaki_2).  Thus, the combination of Sasaki, as combined with Hori and Sasaki_2, would teach a detector (70; Sasaki_2) coupled to the heating unit ([0085]; Sasaki_2) and configured to detect floating of the medium, on which printing has been performed (the heating unit 7 of Sasaki is located downstream of the printing unit 4; FIG. 1), from the guide surface, and a control unit configured to cause the guide surface to vibrate (because Hori teaches causing vibration to the conveyance guide during heating can lead to more stable drying properties (col. 14, lines 49-60; Hori), it would be obvious to additionally combine the teaching to the heating step of Sasaki ([0031, 0034]; FIG. 3) when the detector detects the floating of the medium ([0073] of Sasaki_2 teaches providing sufficient heat to the medium when the medium is floating; combined with Sasaki heating unit and Hori’s teaching of causing vibration to the guide surface during heating.  In addition, vibration of Hori can happen concurrently when the floating and/or detection of the floating of the medium occur).
With regards to claim 3, Sasaki, as combined with Hori and Sasaki_2, teaches (citations to Sasaki unless specified otherwise) printing device according to claim 1, wherein the heating unit (7) is configured to irradiate the medium with infrared rays ([0031]).
With regards to claim 6, Sasaki, as combined with Hori and Sasaki_2, teaches (citations to Sasaki unless specified otherwise) the printing device according to claim 3, wherein the control unit is configured to cause the guide surface to vibrate (because Hori teaches causing vibration to the conveyance guide during heating can lead to more stable drying properties (col. 14, lines 49-60; Hori), it would be obvious to additionally combine the teaching to the heating step of Sasaki ([0031, 0034]; FIG. 3) when floating of the medium from the guide surface occurs ([0073] of Sasaki_2 teaches providing sufficient heat to the medium when the medium is floating; combined with Sasaki heating unit and Hori’s teaching of causing vibration to the guide surface during heating.  In addition, vibration of Hori can happen concurrently when the floating and/or detection of the floating of the medium occur).
With regards to claims 7 and 9, Sasaki, as currently combined with Hori and Sasaki_2, teaches the printing device according to claims 1 and 3, respectively, wherein the control unit is configured to cause the guide surface to vibrate (col. 14, lines 42-60; Hori) when the transport operation is performed (vibration can happen concurrently when the transportation of the medium occurs).
However, Sasaki, as currently combined with Hori and Sasaki_2, is silent regarding the printing device further comprising: a control unit configured to alternately perform a transport operation in which the medium is transported in the transport direction and a printing operation in which printing is performed on the medium.
Sasaki_2 teaches a printing device comprising: a control unit configured to alternately perform a transport operation in which the medium is transported in the transport direction and a printing operation in which printing is performed on the medium ([0084], “the transporting roller pair 24 transports intermittently the recording medium M per one-pass of the ink jet head 31”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the control method to control transport operation as taught by Sasaki_2 to the control unit as taught by Sasaki, as combined with Hori, to maintain tension during the printing process ([0084]; Sasaki_2).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to not cause the guide surface to vibrate (as taught by Hori) when the printing operation is performed (as taught by Sasaki) because vibration during printing would lead to undesirable blurriness during jetting of the ink for image formation.
With regards to claims 10 and 12, Sasaki, as combined with Hori and Sasaki_2 (as currently combined), teaches the printing device according to claims 4 and 6, respectively, wherein the control unit is configured to cause the guide surface to vibrate (col. 14, lines 42-60; Hori) when the transport operation is performed (vibration can happen concurrently when the transportation of the medium occurs).
However, Sasaki, as combined with Hori and , is silent regarding the printing device further comprising: a control unit configured to alternately perform a transport operation in which the medium is transported in the transport direction and a printing operation in which printing is performed on the medium.
Sasaki_2 further teaches a printing device comprising: a control unit configured to alternately perform a transport operation in which the medium is transported in the transport direction and a printing operation in which printing is performed on the medium ([0084], “the transporting roller pair 24 transports intermittently the recording medium M per one-pass of the ink jet head 31”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the control method to control transport operation as taught by Sasaki_2 to the control unit as taught by Sasaki, as combined with Hori and Sasaki_2, to maintain tension during the printing process ([0084]; Sasaki_2).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to not cause the guide surface to vibrate (as taught by Hori) when the printing operation is performed (as taught by Sasaki) because vibration during printing would lead to undesirable blurriness during jetting of the ink for image formation.
With regards to claims 13 and 15, Sasaki, as combined with Hori and Sasaki_2, teaches (citation(s) to Sasaki unless specified otherwise) the printing device according to claims 1 and 3, respectively, wherein:
the control unit configured to perform a transport operation in which the medium is transported in the transport direction, perform a printing operation in which printing is performed on the medium ([0029]), and cause the guide surface to vibrate (col. 14, lines 42-60; vibration to assist in drying the printed medium; Hori), and
wherein the control unit is configured to cause the guide surface to vibrate both when the transport operation is performed (vibration can happen concurrently when the transportation of the medium occurs) and when the printing operation is performed (i.e. in the case where vibration is performed downstream while the printing unit print onto a portion of the sheet upstream). 
With regards to claims 16 and 18, Sasaki, as combined with Hori and Sasaki_2, teaches (citation(s) to Sasaki unless specified otherwise) the printing device according to claims 4 and 6, respectively, wherein:
the control unit is configured to perform a transport operation in which the medium is transported in the transport direction, perform a printing operation in which printing is performed on the medium ([0029]), and cause the guide surface to vibrate (col. 14, lines 42-60; vibration to assist in drying the printed medium; Hori), and
(vibration can happen concurrently when the transportation of the medium occurs) and when the printing operation is performed (i.e. in the case where vibration is performed downstream while the printing unit print onto a portion of the sheet upstream). 



Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on page 9, Applicant argues that none of the cited references discloses a control unit configured to cause the guide surface to vibrate when the detector detects the floating of the medium.  For example, in Hori, the control that causes the guide surface to vibrate is based on the type of paper, ambient temperature and humidity, and setting information.  Accordingly, the cited references, taken singly or in any combination, fail to disclose each and every element recited in the claims.
The Examiner respectfully disagrees with Applicant’s argument because Sasaki, as combined with Hori and Sasaki_2, does teach the claimed invention.  Specifically, the combination of references teaches a control unit configured to cause the guide surface to vibrate (because Hori teaches causing vibration to the conveyance guide during heating can lead to more stable drying properties (col. 14, lines 49-60; Hori), it would be obvious to additionally combine the teaching to the heating step of Sasaki ([0031, 0034]; FIG. 3) when the detector detects the floating of the medium ([0073] of Sasaki_2 teaches providing sufficient heat to the medium when the medium is floating; combined with Sasaki heating unit and Hori’s teaching of causing vibration to the guide surface during heating).  In addition to the reasoning above, vibration of Hori can happen concurrently when the floating and/or detection of the floating of the medium occur.  It is suggested that Applicant amend the claim language to replace the term “when” to “in response to” for the control unit to positively recite the action performed by the control unit in response to the detector detecting the floating.

Conclusion                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JENNIFER BAHLS/Primary Examiner, Art Unit 2853